Citation Nr: 1637948	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The record reflects psychiatric diagnoses in addition to the claimed PTSD, including depression and anxiety.  Therefore the Board has recharacterized the service connection issue for psychiatric disability on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has identified treatment records which are not yet associated with the claims file.  In regard to an acquired psychiatric disorder to include PTSD, the Veteran stated during the Board hearing that he was receiving psychiatric treatment at the Hiram office, a private facility he was referred to by VA, since September 2015.  He also indicated he had been treated by Ms. R from Newport News.  The Veteran stated he received treatment for his knees at Williamsburg Community Hospital, by Dr. W, who practices in Leesburg, Virginia.  He stated he is currently seeing a private doctor for his knees.  The Veteran stated he received treatment for a respiratory condition from an ear, nose and throat doctor in 1975.  In a March 2013 statement, the Veteran also indicated he received treatment for a mental disorder from the Atlanta Regional Hospital and the Anchor Hospital in Atlanta.  Efforts should be made to associate all outstanding private and VA medical records with the claims file.  

Second, in regard to PTSD, additional development is required to corroborate stressors.  The Veteran identified two stressors, both deaths of fellow service-members, and in a December 2015 statement, DPRIS indicated it was unable to locate information regarding the stressors.  DPRIS stated that NPRC in St. Louis may be able to provide information; on remand, NPRC should be contacted.  

Finally, VA examinations are required for the claims on appeal.

In regard to an acquired psychiatric disorder, since the Veteran's February 2013 VA examination, VA treatment records from the Atlanta VAMC reflect diagnoses of PTSD, depression, and anxiety.  A new VA examination is required to consider all new records and opine as to whether the Veteran suffers from a current mental disorder attributable to service.

Regarding bilateral knee disabilities, during the Board hearing, the Veteran described his knees swelling during service, because he was constantly working on his knees in his position of engineer/ mechanic.  The Veteran was provided a VA examination as to his knees in December 2013, however, the examiner addressed secondary service connection only, finding no relationship between the Veteran's service-connected back disability and his knees.  A new examination required to address direct service connection.

Regarding a respiratory disorder, the Veteran claimed he breathed in smoke and used inhalers during service.  The Veteran's exit from service examination reflects ear, nose or throat trouble.  The Veteran has stated that he currently uses inhalers and has been diagnosed with chronic obstructive pulmonary disease and bronchitis.  A VA examination is required to determine if the Veteran has suffered from a respiratory condition during the pendency of the appeal (since February 2008) that can be related to service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization to obtain private records.  Associate all obtained private treatment records with the claims file.

Particular attention is directed to:  mental health treatment at the Hiram office, a private facility referred by VA, since September 2015; mental health treatment by Ms. R from Newport News; bilateral knee treatment at Williamsburg Community Hospital, by Dr. W, who practices in Leesburg, Virginia; bilateral knee treatment by current private physician; treatment for a respiratory condition from an ear, nose and throat doctor in 1975; records from the Atlanta Regional Hospital and the Anchor Hospital in Atlanta.  

Associate all outstanding VA treatment records, including from Hampton VAMC and Atlanta VAMC, with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  As recommended by DPRIS in its December 2015 statement, contact NPRC in St. Louis for possible corroboration of PTSD stressors.

All requests and all responses for the requested information, including negative responses, must be documented in the claims file.  

3. After the above is complete, schedule a psychiatric VA examination. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD under DSM-IV (not DSM-V) criteria at present or during the pendency of the appeal (since February 2008).  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD. The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether the symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity.  

The Board specifically requests that the VA examiner address the diagnosis of PTSD reflected in the VA treatment records.

(b)  The examiner should state all psychiatric diagnoses, including but not limited to PTSD, from February 2008 to present, pursuant to the DSM-IV (not DSM-V criteria).  For each mental disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability was caused, including as due to the aforementioned stressors, aggravated, or is otherwise etiologically related to service.

4. After the above is complete, schedule a VA examination for the bilateral knees and respiratory conditions.  The entire claims file should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  The examiner should state all diagnoses as to the bilateral knees, present since February 2008.  For each bilateral knee disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, aggravated, or otherwise etiologically related to service.

Particular attention is directed to the Veteran's statement that his knees swelled during service, because he was constantly working on his knees in his position of engineer/ mechanic.  

(b)  The examiner should state all respiratory diagnoses, present since February 2008.  For each disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the disability is caused, aggravated, or otherwise etiologically related to service.

Particular attention is directed to the Veteran's exit from service examination which reflects ear, nose or throat trouble.  

As well, the Veteran's statements that he currently uses inhalers and has been diagnosed with chronic obstructive pulmonary disease and bronchitis.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claims for an acquired psychiatric disorder, bilateral knees disorder, and respiratory disorder.  If the Veteran's claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



